                Case 15-10834-BLS             Doc 59-1       Filed 09/06/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                              )        Chapter 7
                                                    )
PARKTORIA TECHNOLOGIES, LLC,                        )        Case No. 15-10834 (BLS)
et al1.,                                            )        (Jointly Administered)
               Debtors.                             )
                                                            Objections due by: September 27, 2019 at 4:00 p.m.
                                                                 Hearing Date: November 5, 2019 at 9:30 a.m.

NOTICE OF FIRST AND FINAL FEE APPLICATION OF LAW OFFICE OF SUSAN E.
   KAUFMAN, LLC FOR COMPENSATION FOR SERVICES RENDERED AND
       REIMBURSEMENT OF EXPENSES AS GENERAL COUNSEL TO
                        CHAPTER 7 TRUSTEE

        Law Office of Susan E. Kaufman, LLC general counsel to Jeoffrey L. Burtch, Chapter 7
trustee (the “Trustee”) in the above-captioned cases has filed the attached FIRST AND FINAL FEE
APPLICATION OF LAW OFFICE OF SUSAN E. KAUFMAN, LLC FOR COMPENSATION FOR
SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES AS GENERAL COUNSEL TO
CHAPTER 7 TRUSTEE (the “Application”).

       If you disagree with the relief requested, you are required to file a response to the
Application on or before September 27, 2019 at 4:00 p.m. Any response must be in writing, filed
with the Clerk of the United States Bankruptcy Court at 824 North Market Street, Third Floor,
Wilmington, Delaware 19801.

         At the same time, you must also serve a copy of the response upon counsel for the Trustee:

                                    M. Claire McCudden, Esq.
                            LAW OFFICE OF SUSAN E. KAUFMAN, LLC
                                919 North Market Street, Suite 460
                                     Wilmington, DE 19801
                                  cmccudden@skaufmanlaw.com

       IF OBJECTIONS ARE FILED, A HEARING ON THE APPLICATION WILL BE HELD
ON NOVEMBER 5, 2019 AT 9:30 A.M. BEFORE THE HONORABLE BRENDAN L.
SHANNON, UNITED STATES BANKRUPTCY JUDGE, UNITED STATES BANKRUPTCY
COURT, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM 1, WILMINGTON, DE
19801.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED BY THE APPLICATION WITHOUT FURTHER
NOTICE OR HEARING.

1
 The Debtors in these chapter 7 cases, along with each Debtor’s bankruptcy case number, are: Parktoria
Technologies, LLC, Case No. 15-10834 and Moana Parking Management, LLC, Case No. 15-10835.
            Case 15-10834-BLS   Doc 59-1   Filed 09/06/19    Page 2 of 2




                                    LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                    /s/ M. Claire McCudden
                                    M. Claire McCudden, (DSB# 5036)
                                    919 North Market Street, Suite 460
                                    Wilmington, DE 19801
                                    (302) 472-7420
                                    (302) 792-7420 Fax
                                    cmccudden@skaufmanlaw.com

                                    Counsel to Jeoffrey L. Burtch, Chapter 7 Trustee

Dated: September 6, 2019




                                       2
